Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 01/03/2022. Currently, claims 26-45 are pending in the application. Claims 37, 40 and 42-45 are withdrawn from Consideration. Claims 1-25 have been cancelled.

Election/Restrictions

Claims 37, 40 and 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.


Claim Objections

Claim 38 is objected to because of the following informalities: Where it recites “distinct from the second III-N material, the third III-N material” in line 6 should be “distinct from the second III-N material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-30, 32-36, 38-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DASGUPTA et al (WO 2016048328 A1), hereinafter DASGUPTA et al (US 20180219087 A1) will be used as reference below.

Regarding claim 26, Figure 7 of DASGUPTA discloses a microelectronic device, comprising: 
a structure (115) over a substrate (105), the structure comprising a first III-N material (115, [0043]) and having a sloped sidewall (sidewalls has 90 degrees slope from the top surface, broadest reasonable interpretation since the slope has not limited by any value or reference to any axis in the claim); and 


Regarding claim 27, Figure 7 of DASGUPTA discloses that the device of claim 26, wherein the structure (115) extends over a length of the substrate (105) and the cap (550+560) extends over the structure along the length.  

Regarding claim 28, Figure 7 of DASGUPTA discloses that the device of claim 26, wherein the structure is a first structure (middle 115 in the Figure 7), and the device further comprises a second structure (left 115 in the Figure 7) and a third structure (right 115 in the Figure 7) with the first structure therebetween, wherein the second and third structures extend the length over the substrate and comprise the same III-N material as the first structure.  

Regarding claim 29, Figure 7 of DASGUPTA discloses that the device of claim 28, wherein the cap (550+560) extends laterally over a first separation between the first structure and the second structure, and extends laterally over a second separation between the first structure and the third structure.  

Regarding claim 30, Figure 7 of DASGUPTA discloses that the device of claim 29, further comprising a dielectric material within the first and second separations (not shown but there is dielectric material around the structure, [0041]).  

Regarding claim 34, Figure 7 of DASGUPTA discloses that the device of claim 26, wherein the first and second III-N materials are substantially monocrystalline and have the same crystallographic orientation ([0002], [0034] and [0043], GaN and AlN is being used in both layer which is wurtzite crystallinity).  

Regarding claim 35, Figure 7 of DASGUPTA discloses that the device of claim 34, wherein at least one of the first and second III-N materials is one of GaN, AIN. InN, AlGaN, InAlN, or InGaN ([0002], [0036] and [0043]).  

Regarding claim 36, Figure 10/11 of DASGUPTA teaches  a system, comprising: a memory, and a processor coupled to the memory, the processor comprising the device of claim 26, and one or more device terminals coupled to the cap ([0053]-[0056]).  

Regarding claim 38, Figures 7 and 10/11 of DASGUPTA disclose that the system of claim 36, wherein: 
the device comprises a transistor ([0017]), and wherein: 
the cap (550+560) comprises a polarization layer (550, [0046]);
the polarization layer (550) extends over (over the bottom surface of) the second III-N material (560), and comprises a third III-N material comprising at least one of AlN, AlGaN or InAlN and having a composition distinct from the second III-N material (115, 550 and 560 are different materials ([0002] and [0043]).



Regarding claim 39, Figures 7 and 10/11 of DASGUPTA disclose that the system of claim 38, wherein the device comprises the transistor ([0017]), and wherein the one or more device terminals coupled to the cap (550+560, Figure 7) comprise: 
a gate electrode (745) over at least a portion of a dielectric layer (not shown but Figure 7 is a HFET which includes gate dielectric layer, known in the art, please see US 20160365435 A1) that extends over one or more portions of the polarization layer; 
a source electrode (746, left in Figure 7) over a source region, the source region adjacent to a first side of the dielectric layer; and 
a drain electrode (746, right one in the Figure 7) over a drain region, the drain region adjacent to a second side of the dielectric layer, wherein the source region and the drain region extend from the dielectric layer along a width or length of the cap ([0045]-[0046]).  

Regarding claim 41, Figures 7 and 10/11 of DASGUPTA disclose that the system of claim 36, wherein the cap (550+560) extends laterally over a first separation between the first structure and a second, adjacent, structure, and extends laterally over a second separation between the first structure and a third, adjacent, structure (115).  


Claims 26-27 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DASGUPTA et al (US 20160056244 A1).

Regarding claim 26, Figure 14 of DASGUPTA discloses a microelectronic device, comprising: 

a cap (203) comprising a second III-N material, 
wherein the cap (203, [0074]) extends laterally from a top surface of the structure and overhangs the sidewall of the structure (202).  

Regarding claim 27, Figure 14 of DASGUPTA discloses that the device of claim 26, wherein the structure (202) extends over a length of the substrate and the cap (203) extends over the structure along the length.  

Regarding claim 32, Figure 14 of DASGUPTA discloses that the device of claims 26, wherein the first III-N material (GaN, [0072]) has a different composition than the second III-N material (AlGaN, [0074]), the structure (202) extends from a seed layer (201) Application. No. 16/642,8332 Examiner: AHMAD Docket No. 01.P117320PCT-USArl Unit: 2813comprising a third III-N material (AlN, [0070]) on the substrate, and the third III-N material has a different composition than the first III-N material.  

Regarding claim 33, Figure 14 of DASGUPTA discloses device of claim 26, further comprising at least one layer on the cap, the at least one layer comprising a fourth III-N material different from the second III-N material (considering, 201 as the structure and 202 as the cap layer in claim 26 above, and then 203 teaches as the layer on the cap layer, wherein 201, 202 and 203 are different material, [0074] and [0072]).  



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/14/2022